10
11

21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 980 Filed 08/28/21 Page 1 of 14

SEALED BY ORDE!I

Aye CSL"
JOHN D. CLINE (CA State Bar No. 237759) OF COUR I
50 California Street, Suite 1500

San Francisco, CA 94111 !

Telephone: (415) 662-2260 | Facsimile: (415) 662-2263

Email: cline@johndclinelaw.com F Th E D

KEVIN M. DOWNEY (Admitted Pro Hac Vice) JUN 08 2020
LANCE A. WADE (Admitted Pro Hac Vice) :

AMY MASON SAHARIA (Admitted Pro Hac Vice) SUSANY, SOONG
KATHERINE TREFZ (CA State Bar No. 262770) CE EO Ne CALIFORNIA
WILLIAMS & CONNOLLY LLP NORTHERN OS IN JOSE

725 Twelfth Street, NW

Washington, DC 20005

Telephone: (202) 434-5000 | Facsimile: (202) 434-5029

Email: KDowney@we.com; LWade@we.com; ASaharia@we.com; KTrefz@we.com

Attorneys for Defendant ELIZABETH A. HOLMES

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE DIVISION

UNITED STATES OF AMERICA, Case No. CR-18-00258-EJD-SVK
Plaintiff,
FOR AN EXAMINATION OF DEFENDANT
v. ELIZABETH HOLMES PURSUANT TO
ELIZABETH HOLMES and

RAMESH “SUNNY” BALWANI,

12.2(c)

Date: July 8, 2020

Defendants. Time: 10 a.m.

FILED UNDER SEAL

i ol

Hon. Edward J. Davila

 

OPPOSITION TO GOVERNMENT MOTION FOR EXAM PURSUANT TO 12.2(c)
CR-18-00258 EJD SKV

Pip,

rm

OPPOSITION TO GOVERNMENT’S MOTION

FEDERAL RULE OF CRIMINAL PROCEDURE

 
ay

oO S&F NN DW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 980 Filed 08/28/21 Page 2 of 14

 

 

 

 

 

 

 

 

CONTENTS
ARGUMENT 2
I. The Government Has Not Justified Its Need for an Examination. 2
I. The Government’s Proposed Procedures Are Insufficient to Protect Ms. Holmes’
Fifth and Sixth Amendment Rights 3
A, To Protect Ms. Holmes’ Fifth and Sixth Amendment Rights, the
Examination Must Be Limited in Scope, and Ms. Holmes Must Have
Advance Notice of the Testing and Topics. 3
The Exam Should Not Be Video Recorded. 6
The Government Should Not Be Permitted to Conduct Multiple
Examinations by Multiple Examiners. 7
D. Consultation with Counsel During Exam 8
II. The Government’s Request for Mental Health Records Not Relied on By Dr.
Mechanic Should Be Denied. 8
IV. Schedule 10

 

OPPOSITION TO GOVERNMENT MOTION FOR EXAM PURSUANT TO 12.2(c)
CR-18-00258 EJD SKV
i

 
& Ww he

oO *& N DW WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 980 Filed 08/28/21 Page 3 of 14

CASES
Buchanan v. Kentucky, 483 U.S. 402 (1987).....cssscssssscssecsccsscssssssssesssseescersensensenseassnesssssesnssaeenees 3
Estelle v. Smith, 451 U.S. 454 (1981) sessssstsannsnannennannannsunanaunaainaeeteene beseeees 3
Jaffee v. Redmond, 518 U.S. 1 (1996) ......ssssssssvevsssscssvscssssenseecssecsssseseseersssstsnssrersseestsetsseensenennennnes 9
Nelson v. United States, 2010 WL 2010520 (W.D. Mo. May 18, 2010)... ceesceseeeeeens 4,6, 7,8
Stallworth v, Brollini, 288 F.R.D. 439 (N.D. Cal. 2012) 0.0... ecsscsscseerenseescnscescesesecsesssensesssnseanees 10
United States v. Christensen, 2019 WL 1569348 (C.D. Ill. Apr. 11, 2019)... seers 6,7
United States v. Davis, 93 F.3d 1286 (6th Cir. 1996)..........ssccscssssssssssscssscssessesssescsscesceerseesssesceenes 2
United States v. Fell, 2015 WL 13781291 (D. Vt. Oct. 9, 2015) oe eeeeeeeeeereeeeesnseneees 6, 7,8
United States v. Hicks, 103 F.3d 837 (9th Cir. 1996) ......csssssscsscsesssssssssssssserersreseereeseseseensseees veeeeeD
United States v. Impastato, 535 F. Supp. 2d 732 (E.D. La, 2008).........sssesssesessesreseereeeseeensneseeeeers 9
United States v, Layton, 90 F.R.D. 520 (N.D. Cal. 1981) wc. ccsscssssssssstsetessensesensensstsenseeetentaes 9
United States v. Runner, 2014 WL 4384379 (D.S.D. Sept. 3, 2014)... eseecessecereeeeeneeessnneens 6
United States v. Seymour, 576 F.2d 1345 (9th Cir, 1978) ......cssecsssssesssssseessseserssensceseeseeneenseeeeaes 9°
United States v. Taylor, 320 F. Supp. 2d 790 (N.D. Ind. 2004) ...........0+ Laseeeersesesssssssessessessseesesese 4
United States v. W.R. Grace, 526 F.3d 499 (9th Cir. 2008) (er banc) ........sccsecersssereseetesrseesrseeses 9
United States v. Williams, 731 F. Supp. 2d 1012 (D. Haw. 2010)... .scscsrserereteersessees 2, 4, 8, 10
United States v. Wilson, 493 F, Supp. 2d 348 (E.D.N.Y. 2006)... .cssccsersscecsssssresesssstseeeeereneereees 4
Vanderbilt v. Town of Chilmark, 174 F.R.D. 225 (D. Mass. 1997)....ccscssseessreessreessesesrseerenseess 10
Wardius v. Oregon, 412 U.S. 470 (1973) .ccsccssssscssssesssssssssssscssseesscsseesssssssessessenessssessseneacsseeesneasens 9
Fed. R. Crim, Proc. 12.2 .....ccsssccsscsssecsecenccsnsseeaeesaeecaeesossssesessessoneccesssaessnasssesssesssasosansosesenesees passim
Fed. R. Crim, Proc. 16 v..ccccssscssssseceeseseesesesceeceeesceseneeeesecseseessescsssesssessssessssensssssessrsasecenteases 1, 8,9, 10.
Fed. R. Evid. 404 oo... cecccsssessssesesessessssacessesseecsessessesseessesesecsscsssssessesessesecaeaserssesssnsseesersenserersees 11

OPPOSITION TO GOVERNMENT MOTION FOR EXAM PURSUANT TO 12.2(c)
CR-18-00258 EJD SKV
ii

 
Oo fo NN Dn A FSF W LP —

NHN pO BPN BP KN BD BRD RD RD wm mm meme me me me
oo YN WA WO F&F WD NH = DOD OO Be NN DBD An FSF Ww NY —- S&S

 

 

Case 5:18-cr-00258-EJD Document 980 Filed 08/28/21 Page 4 of 14

Ms. Holmes provided notice pursuant to Rule 12.2(b)(1) on December 16, 2020, the date
required by the Scheduling Order and the Federal Rules of Criminal Procedure. As noted in prior
pleadings, Rule 12.2(b)(1) is a notice provision. It does not replace Ms. Holmes’ normal obligations to
provide expert disclosures and other discoverable information pursuant to Rule 16(b)(1), nor—other
than the potential for a court-ordered examination—does Rule 12.2 provide the government with
discovery rights other than those set forth in Rule 16(b)(1). Due to the unusual circumstances of the
severance motions in the case, the government has long had substantially more information about the
nature of Ms. Holmes’ forthcoming Rule 16(b)(1)(C) disclosure (and aspects of her defense) than it
normally would at this point.

The government now moves for an examination of Ms. Holmes pursuant to Federal Rule of
Criminal Procedure 12.2(c), certain discovery pursuant to Rule 16(b) and/or supposed conceptions of
fundamental fairness, and a schedule. Each of those items is addressed in more detail below.

A court-ordered examination, while permissible pursuant to Rule 12.2(c), is not automatic and
must be considered on a case-by-case basis. Ms. Holmes objects to an examination because the
government has not sufficiently articulated why it needs a proposed examination and has not provided
sufficient notice of the procedures to ensure Ms. Holmes’ constitutional rights are protected. Because of
the substantial Fifth and Sixth Amendment rights implicated by such an examination, if an examination
is ordered, the scope of any examination must be limited only to rebuttal, the procedures must be
carefully tailored, and sufficient notice of the scope and procedures must be provided to allow for the
meaningful protection of those rights. The government’s proposed procedures do not sufficiently
protect those rights; accordingly, Ms. Holmes objects to any examination that does not comport with the
procedures set forth below, including: advance notice, an opportunity to object to specific testing and
topics as outside the scope of a permissible rebuttal exam, and the availability (though not physical
presence) of counsel. Additionally, Ms. Holmes objects to video or audio recording of the examination
and to the government’s attempt to conduct multiple examinations.

With respect to discovery, Ms. Holmes will make her disclosures related to Dr. Mechanic,
including any expert disclosure and report of examination, on the date the Court sets for her expert
OPPOSITION TO GOVERNMENT MOTION FOR EXAM PURSUANT TO 12.2(c)

CR-18-00258 EID SKV
1

 
kh Ww Nh

oO Oo SN DH ON

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 980 Filed 08/28/21 Page 5 of 14

disclosures. Ms. Holmes will also produce test results, raw testing data, and Dr. Mechanic’s notes of
interviews conducted for her examination. The Court should deny the government’s request that Ms.
Holmes produce medical records in her possession beyond those reviewed by Dr. Mechanic.

Finally, with respect to schedule, Ms. Holmes requests that the Court defer her expert disclosure
deadline until after the charging document has been set and, if the Court orders an examination, that any
schedule contemplate notice of and a chance to object to the government’s intended topics and
procedures.

ARGUMENT
IL The Government Has Not Justified Its Need for an Examination.

Rule 12.2(c)(1)(B) permits the Court to order an examination of Ms. Holmes, but it does not
entitle the government to an examination. In and of itself, “the introduction of expert testimony
regarding a mental condition, disease, or defect does not particularly suggest the need for an
examination of the defendant, let alone require it.” United States v. Davis, 93 F.3d 1286, 1292-93 (6th
Cir. 1996). Accordingly, before the court orders an examination, it should “determine whether an
examination is even necessary because ‘unlike a claim of insanity, a mental condition, disease or defect
requires a case by case analysis to determine whether a psychiatric or psychological examination of the
defendant will be necessary for the government fairly to rebut the defendant’s expert evidence.’” United
States v. Williams, 731 F. Supp. 2d 1012, 1019 (D. Haw. 2010) (quoting Davis, 93 F.3d at 1293). This
determination is doubly important because a court-ordered examination implicates Ms. Holmes’ Fifth
Amendment right: while the Fifth Amendment does not preclude a court-ordered examination ofa
defendant who has noticed her intent to rely on an expert examination, the scope of the Fifth
Amendment waiver (and therefore a government examination) is limited to rebuttal only. See id. at
1017-19; Fed. R. Crim. P. 12.2(c)(4). |

Here, the government has argued generally that fundamental fairness argues in favor of an
examination and that Rule 12.2(c) permits one, but, despite having notice of the topics disclosed in Ms.
Holmes’ Rule 12.2 notice for months, its motion does not articulate why in this case an examination is
necessary. And it has not provided any information about the substantive contours of the examination.
OPPOSITION TO GOVERNMENT MOTION FOR EXAM PURSUANT TO 12.2(c)

CR-18-00258 EJD SKV
2

 
oOo fo NHN DBD A F&F WW YP

NR ho dD BRD KRDO RD RO RD RD mm mmm et
So SN DWH A FF WD NH | DT O60 SB IA DBD AH F&F WY HY —| S&S

 

 

Case 5:18-cr-00258-EJD Document 980 Filed 08/28/21 Page 6 of 14

The combination of this failure to justify and the failure to articulate the procedures to be utilized and
topics to be covered heightens Ms. Holmes’ concerns that the government will push the bounds of any
examination well beyond the constitutional limits. These concerns are particularly acute given the
government’s recent attempt to dramatically expand the scope of the charges two years after its original
indictment. Ms. Holmes therefore objects to the government’s request. Before an examination is
ordered, the government should be required to articulate the specific need for, scope of, and tests and
topics to be covered during the examination.
Il. The Government’s Proposed Procedures Are Insufficient to Protect Ms. Holmes’ Fifth and
’ Sixth Amendment Rights.

If the Court determines that an examination is appropriate, Rule 12.2(c) requires the Court to
order the procedures that should govern the examination. Fed. R. Crim. P. 12.2(¢)(1)(B) (“If the
defendant provides notice under Rule 12.2(b) the court may, upon the government's motion, order the
defendant to be examined under procedures ordered by the court.” (emphasis added)). The government
has asked that the Court order certain procedures. In the event the Court orders an examination, Ms.
Holmes does not object to the government’s proposed length of examination, the proposed limitation on
attendees, or the proposed type of location. Additionally, in the event the Court orders an examination,
Ms. Holmes will work with the government to propose a reasonable completion date.

As discussed below, Ms. Holmes objects to certain of the proposed procedures and believes that
further procedures must be ordered to sufficiently protect her Constitutional rights.

A. To Protect Ms. Holmes’ Fifth and Sixth Amendment Rights, the Examination Must

Be Limited in Scope, and Ms. Holmes Must Have Advance Notice of the Testing and
Topics.

Ms. Holmes requests that any court-ordered procedures expressly limit the examination to
rebuttal and provide for appropriate safeguards to limit the scope of the examination. A court-ordered
examination implicates Ms. Holmes’ Fifth and Sixth Amendment rights. See Buchanan v. Kentucky,
483 U.S. 402, 424-25 (1987); Estelle v. Smith, 451 U.S. 454, 464-65 (1981). While the Constitution
does not prohibit a court-ordered examination where a defendant relies on an expert’s examination, the
Fifth Amendment waiver implicated by the defendant’s expert’s examination is limited to the topics of
OPPOSITION TO GOVERNMENT MOTION FOR EXAM PURSUANT TO 12.2(c)

CR-18-00258 EJD SKV
3

 
oOo co NN DW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 980 Filed 08/28/21 Page 7 of 14

that examination. Importantly, the Fifth Amendment requires that any government examination be
limited to “a similar examination conducted on behalf of the prosecution.” Williams, 731 F. Supp. 2d at
1017 (emphasis in original); see id. at 1017-20. The government is not permitted, for example, to use
the examination to “ascertain{] another possible motive for Defendant's actions[,]” id. at 1017
(emphasis in original), or to use the examination as an opportunity to cross examine Ms. Holmes on the
myriad and evolving issues the government has raised in the case, see id. at 1019. The examination
must be tailored to rebutting the mental condition testimony noticed by Ms. Holmes. Jd.; see also
United States v. Taylor, 320 F. Supp. 2d 790, 794 (N.D. Ind. 2004) (ordering government could not use
certain psychological testing because it was not appropriate rebuttal).

Advance notice of the details of the proposed examination is important to protecting these rights.
Indeed, courts often require specific notice of the testing to be administered and the topics to be covered
during an examination for exactly that reason. See, e.g., United States v. Wilson, 493 F. Supp. 2d 348,
360 (E.D.N.Y. 2006) (granting an examination and continuing: “As noted above, before any such testing
can occur, certain procedures will need to be worked out in connection with the testing so that the court
and the Defendant are certain that Wilson’s Fifth and Sixth Amendment rights are protected.”); Nelson
v, United States, 2010 WL 2010520, at *4 (W.D. Mo. May 18, 2010). Such notice permits a defendant
to object to topics and testing that go beyond rebuttal, as well as to exercise her Sixth Amendment right
to be counseled on the examination. !

Here, the government has refused to provide advance notice of the tests to be administered or to
provide notice as to the anticipated topics of inquiry in its proposed examinations. In fact, it has not
even acknowledged the limited scope of a potential examination. The risk that the government
examination will be inappropriately broad is particularly of concern to Ms. Holmes here because neither
of the government’s proposed examiners appears to have expertise in intimate partner abuse; rather,

each is a generalist. See Decl. of Kevin M. Downey, Exs. A (Renée Binder CV), B (Daniel Martell CV).

 

'In Williams, the court considered the motions related to the scope of the examinations after they
had been administered, pursuant to the stipulation of the parties. 731 F. Supp. 2d at 1015. In that case, a
taint team was ordered to address specific objections to scope of the examinations. Jd. at 1027-28.

OPPOSITION TO GOVERNMENT MOTION FOR EXAM PURSUANT TO 12.2(c)
CR-18-00258 EJD SKV
4

 
ho

JI DB CA SP WwW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 980 Filed 08/28/21 Page 8 of 14

General descriptions of the proposed examinations, such as seven hours of “psychological
testing” by Dr. Martell and a “psychiatric evaluation” by Dr. Binder, do not give sufficient notice to
address these concerns. There are many psychological tests utilizing different methods and having
different purposes. While some tests may present no issue or only a Daubert issue that can be addressed
later, the use of others might reach the level of a Fifth Amendment violation. It would be outside the
scope of an appropriate rebuttal exam, for example, for Dr. Martell to administer the Psychopathy
Checklist — Revised, a tool used to assess the presence of psychopathy, in order to address the disclosed
scope of Dr. Mechanic’s potential testimony. Moreover, it seems unlikely that Dr. Martell would only
be performing psychological testing. Psychological testing is not an end in forensic evaluation—it is
one tool among many, as Dr. Martell seemed to recognize himself earlier this year. Jan. 5, 2020 Martell
Decl. 4 9, 10 (attached as Exhibit 3 to Jan. 7, 2020 Baehr-Jones Decl., Dkt. No. 221).

Ms. Holmes requests that any Court order compelling an examination make clear that the

examination is limited to rebuttal of the specific topics that Ms. Holmes has noticed. Ms. Holmes has

informed the government that those topics include “whether and how Ms. Holmes’ relationship with Mr.
Balwani was consistent with intimate partner abuse; whether and how Ms. Holmes’ psychological
responses during and after the relationship were consistent with the typical reactions of victims of an
abusive relationship; and Ms. Holmes’ particular vulnerability to an abusive relationship, Po
pe Ex. I to Mar. 31, 2020 Baehr-Jones Decl. (Jan. 17, 2020 Ltr. from Trefz to Baehr-
Jones, ef al.) at 1. Ms. Holmes additionally informed the government that the forensic evaluation would
be “focused on the referral questions of whether Ms. Holmes suffered from intimate partner abuse in her
relationship with Mr. Balwani during the period of the alleged conspiracy; if so, what was the nature and
extent of the abuse; and the psychological effects of such abuse.” Jd. at 2. Ms. Holmes has provided the
government with notice of the testing that was conducted.

Moreover, if an examination is ordered, Ms. Holmes also requests the Court employ one of the
following measures to protect her Fifth and Sixth Amendment rights: (1) set an appropriate date for the
government to provide notice of the particular procedures (including testing, structured interview
methods, and interview topics) and an opportunity to object in advance of the examination or (2) order
OPPOSITION TO GOVERNMENT MOTION FOR EXAM PURSUANT TO 12.2(c)

CR-18-00258 EJD SKV
5

 
Oo Oo NSN DO A FP WD YN —

oo ~ a wa - Ww N —_ o oO o ~ nN wn - hod th —_ oS

 

 

Case 5:18-cr-00258-EJD Document 980 Filed 08/28/21 Page 9 of 14

that the results of the examinations and any testing be provided directly to Ms. Holmes’ counsel before
being provided to or discussed with the prosecution team so that Fifth Amendment issues can be
addressed without permitting the prosecution team access to material obtained in violation of Ms.
Holmes’ Fifth Amendment right.

B. The Exam Should Not Be Video Recorded.

The Court should deny the government’s request that the examination be recorded by video or
means other than the examiner’s notes. Courts have recognized that recording a psychological
examination can have a negative effect on the integrity of the interview and, where a recording of the
government’s examination is ordered, it is ordered for the protection and benefit of the defendant.
Accordingly, where the defendant objects to the recording of an examination, courts have regularly
denied a request to record the examination. See, e.g., United States v. Christensen, 2019 WL 1569348,
at *2-3 (C.D. Ill. Apr. 11, 2019) (government request to record its examination of defendant denied);
United States v. Fell, 2015 WL 13781291, at *3 (D. Vt. Oct. 9, 2015) (defense request to record
government examination granted, government request to record defense examination denied); United
States v. Runner, 2014 WL 4384379, at *2 (D.S.D. Sept. 3, 2014) (defendant request that government
examination be recorded denied); Nelson, 2010 WL 2010520, at *3 (government request to record its
examination of defendant denied).

Christensen is instructive. There, the government sought to have its own forensic mental
examination recorded, over the defendant’s objection. The court noted that “[nJumerous federal courts
have chosen not to allow recording of examinations when one party objects[,]” “due in part to the effect
that the recording would have on the integrity of the interview.” 2019 WL 1569348 at *2. The court
further explained that, “[t]o the extent the courts have allowed video recording of such examinations, it
appears to have been for the benefit of [the] Defendant.” Jd. at *3. The court therefore denied the
request. The court in Ne/son reached the same conclusion. There, the government proposed that its
examination be both audio and video recorded, citing to the ABA Criminal! Justice Mental Health
Standards. 2010 WL 2010520 at *3. Because “this standard was enacted to protect the rights of the
defendant and does not confer a right on the prosecution to record the examination[,]” the court held that
OPPOSITION TO GOVERNMENT MOTION FOR EXAM PURSUANT TO 12.2(c)

CR-18-00258 EJD SKV
6

 
>_> Ww WN

ou => NN DO WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 980 Filed.08/28/21 Page 10 of 14

“if [defense] counsel does not wish the examination to be recorded, the Government has no right to
insist on this condition.” Jd.

The government cites Fe// to support its request. But as the Christensen court noted, Fell stands
for the proposition that video recording is for the benefit of the defense. 2019 WL 1569348 at *3. In
Fell, the government requested an order requiring either that all examinations be videotaped or that none
be videotaped. Fel/, 2015 WL 13781291 at *1. The defendant opposed, arguing that government
evaluations should be recorded but the defense evaluations need not be. Jd. The court ordered that the
government evaluations be recorded to protect the defendant’s Fifth Amendment rights, but denied the
request that defense examinations be recorded, rejecting the government’s fundamental fairness
argument. Jd. at *3 (“The Government’s argument that recording defense examinations will ‘level the
playing field’ is perhaps intuitively attractive, but ultimately not persuasive. As the Second Circuit has
observed, a criminal prosecution ‘is in no sense a symmetrical proceeding.” (citing United States v.
Turkish, 623 F.2d 769, 774 (2d Cir. 1980))). |

Ms. Holmes requests that the Court deny the government’s request that the examination be
recorded.

Cc. The Government Should Not Be Permitted to Conduct Multiple Examinations by

Multiple Examiners.

The government has proposed that it be permitted to have two different forensic examiners with
apparently similar qualifications perform examinations of Ms. Holmes—Dr. Martell to perform
unidentified “psychological testing” for seven hours and Dr. Binder to perform an unexplained seven-
hour “psychiatric evaluation” of Ms. Holmes. It has presented no justification for this approach, made
no effort to distinguish among the examinations or to explain why one of its experts’ examinations
would be insufficient in this context, and made no argument as to how these two examinations are, in
fact, only one. The lack of any justification is particularly notable in this case, where Ms. Holmes has
informed the government that only one examiner will examine her. Examinations under 12.2(c) are not
an opportunity for the government to fish for an expert that supports its view. See, e.g., Nelson, 2010
WL 2010520 at *3 (ordering that the government must select either psychiatrist Dr. Dietz or Dr. Martell
OPPOSITION TO GOVERNMENT MOTION FOR EXAM PURSUANT TO 12.2(c)

CR-18-00258 EJD SKV
7

 
tor

Oo eS ND

10
11
12
13
14
15
i6
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 980 Filed 08/28/21 Page 11 of 14

(the government’s expert here) for the examination but could not use both).? The Court should order
that the government choose either Dr. Martell or Dr. Binder for its examination of Ms. Holmes.

D. Consultation with Counsel During Exam

Finally, the Court should order that although defense counsel will not be present in the
examination, Ms. Holmes’ counsel will be available either physically nearby or via phone during the
examination. This will allow Ms. Holmes to exercise her Fifth and Sixth Amendment rights
meaningfully while providing minimal intrusion into the forensic examination. Other courts have
ordered that counsel be permitted live access to the examination, a step beyond the measures requested
here. See, e.g., Nelson, 2010 WL 2010520 at *3 (permitting defense counsel to monitor via live audio
feed for consultation purposes).

III. The Government’s Request for Mental Health Records Not Relied on By Dr. Mechanic

Should Be Denied.

The government moves to compel various discovery. Ms. Holmes has never declined to produce
information discoverable under Rule 16(b); she has simply insisted that she will fulfill her disclosure
obligations according to the Scheduling Order set by the Court. The Court has deferred setting a date
for Ms. Holmes’ expert disclosures. On the date that is set, Ms. Holmes will produce any report by Dr.
Mechanic associated with the disclosures, as well as Dr. Mechanic’s interview notes and raw testing

data and test results in her possession, custody, or control.>

 

2 In situations where multiple government examinations have been ordered, it appears that the
experts have distinct specialties that bear on the issues raised by the defendant and/or the defendant has
employed multiple examiners. See, e.g., Fell, 372 F. Supp. 2d at 761-62 (where defendant had 3 experts
and government had 2, denying government opportunity to have a third expert examine, noting that
“Rule 12.2 gives the government the ability to select one expert, not three” and finding only the
previously-agreed 2 experts could finish their examinations); Williams, 731 F. Supp. 2d at 1016 (two
defense examiners, no objection to three government examiners).

3 Federal Rule of Criminal Procedure 16(b)(1)(B) does not require the production of any reports
of examination or test results until the government produces its own examination report and test results.
See Fed. R. Crim. P. 16(b)(1)(B)(disclosure required if “the government complies,” containing no
exception for 12.2(b)). However, Ms. Holmes will produce these materials in conjunction with her
expert disclosure in order to facilitate the Court’s consideration of the government’s request for a
rebuttal examination and the adjudication of the appropriate limits and procedures related to any rebuttal
exam.

OPPOSITION TO GOVERNMENT MOTION FOR EXAM PURSUANT TO 12.2(c)
CR-18-00258 EJD SKV
8

 
bh

ee WwW

Oo oOo s HA WN

10
Il
12
13
14
15
16
17
18
19
20
21
22

23

24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 980 Filed 08/28/21 Page 12 of 14

The government has requested the production of “any mental health records in the possession of
Ms. Holmes.” It has not specified the basis for this request or what, if anything, it seeks beyond the
material reviewed or prepared by Dr. Mechanic. “Congress has [] addressed the kinds of information the
government and defendants are obligated to provide to each other before trial by way of discovery and
the district court's authority to enforce those obligations.” United States v. W.R. Grace, 526 F.3d 499,
510 (9th Cir. 2008) (en banc) (emphasis removed). The defendant’s obligations are specifically laid out
in the Federal Rules of Criminal Procedure, and are not “expansive . . . due to ‘constitutional limitations
that are thought to restrict prosecutorial discovery.’” United States v. Impastato, 535 F. Supp. 2d 732,
742-43 (E.D. La. 2008) (quoting 2 Charles Alan Wright, et al., Fed. Prac. & Proc. Crim, § 255 (3d ed.
2007)). The government has no right to discovery from a criminal defendant beyond what those rules
provide. United States v. Seymour, 576 F.2d 1345, 1349 (9th Cir. 1978) (“[W]e do not approve the entry
of the subject order and do not sanction a practice which would require a defendant to supply
information beyond the provisions of Rule 16, F.R.Crim.P.”).*

Ms. Holmes will produce medical records prepared or considered by Dr. Mechanic or those on
which Ms. Holmes will rely in her case-in-chief at trial. Fed. R. Crim. P. 16(b)(1). To the extent the
government seeks other medical records, the Court should deny the motion. There is no Rule 16 basis
on which to produce such material. Indeed, the government does not cite a rule or provision entitling it
to these records, apparently relying instead on “fairness” arguments that have long been rejected. See
Gov’t Mot. at 7. Contra United States v. Layton, 90 F.R.D. 520, 522 (N.D. Cal. 1981); contra also
Seymour, 576 F.2d at 1349.

Moreover, the government’s suggestion that Ms. Holmes has generally waived the

psychotherapist-patient privilege is misplaced. Jaffee v. Redmond, 518 U.S. 1, 15 (1996) (holding that

 

4 This is so even though the Constitution and courts may compel the government to provide
discovery beyond what is specifically described in Federal Rule of Criminal Procedure 16. See W.R.
Grace, 526 F.3d at 510-11 & n.7 (permitting the court to order additional discovery from the
government only), overruling in part United States v. Hicks, 103 F.3d 837, 841 (9th Cir. 1996)
(prohibiting a court from ordering additional discovery from the government or the defendant). After
all, “the State’s inherent information-gathering advantages suggest that if there is to be any imbalance in
discovery rights, it should work in the defendant’s favor.” Wardius v. Oregon, 412 U.S. 470, 475 n.9

1973).
 PPOSTION TO GOVERNMENT MOTION FOR EXAM PURSUANT TO 12.2(c)

CR-18-00258 EJD SKV
‘ 9

 
wn of WwW N

Oo Co NS NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 980 Filed 08/28/21 Page 13 of 14

“confidential communications between a licensed psychotherapist and her patients in the course of
diagnosis or treatment are protected from compelled disclosure”). Courts in this district generally
recognize a waiver of the psychotherapist-patient privilege only when a party “affirmatively rel[ies] on
psychotherapist-patient communications in support of her claim.” Stallworth v. Brollini, 288 F.R.D.
439, 443-44 (N.D. Cal. 2012) (collecting cases). This approach looks to whether a party is using
particular privileged therapist-patient communications to further her own cause by, for example, relying
on the advice or findings of her treating psychotherapist. See Vanderbilt v. Town of Chilmark, 174
F.R.D, 225, 229 (D. Mass. 1997). In this case, Ms. Holmes has noticed her intent to offer the testimony
of Dr. Mindy Mechanic, who is not Ms. Holmes’ treating psychologist. Ms. Holmes communications
with Dr. Mechanic are not protected by the psychotherapist-patient privilege in this case. But Ms.
Holmes’ retention of Dr. Mechanic does not waive the privilege with regard to the mental health records
created by mental health professionals other than Dr. Mechanic (which Dr. Mechanic has not reviewed _
or relied upon).

The Court should deny the government’s request to the extent it seeks discovery outside of the
bounds of Rule 16{b).

IV. Schedule

The government proposes a separate schedule for briefing related to Ms. Holmes’ anticipated
disclosures regarding Dr. Mechanic, though its requested dates are moot. Ms. Holmes makes the |
following observations about the potential schedule.

First, as noted above, the Court previously deferred setting a date for Ms. Holmes’ expert
disclosures. Ms. Holmes requests that the Court continue to hold that date in abeyance. In light of the
government’s stated intention to seek a second superseding indictment that would greatly expand the
case, including doubling the length of the alleged investor conspiracy, Ms. Holmes believes that the date
for her expert disclosures should be deferred until after the charging document is settled and the

government has made any intended or required updates to its own expert and Rule 404(b) disclosures.

 

oe
OPPOSITION TO GOVERNMENT MOTION FOR EXAM PURSUANT TO 12.2(c)

CR-18-00258 EJD SKV
10

 
b-_ Ww

oO Se oN ODO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 980 Filed 08/28/21 Page 14 of 14

Moreover, Ms. Holmes requests that any disclosure date ordered by the Court be set not less than 14
days from the date of the order setting the schedule.

Second, if the Court orders an examination, Ms. Holmes does not object to the principle that
there would be a date by which the examination must occur, a date for the government’s rebuttal
disclosures, and dates for potential briefing on related motions. Ms. Holmes submits that any
examination should not occur until after Ms. Holmes has made her expert disclosures to ensure any
examination is properly limited in scope to rebuttal. Ms. Holmes also requests that the schedule include

the following:

 

Proposed Event Proposed Deadline

 

Disclosure to Ms. Holmes of the anticipated tests, procedures, and | 14 days prior to examination

topics to be used and addressed during the examination

 

Objections to proposed testing procedures and scope, if any 10 days prior to examination

 

Responses to objections to proposed testing procedures and scope _| 6 days prior to examination

 

 

 

 

DATED: June 8, 2020

Kenn

KEVIN DOWNE K >)
LANCE WADE

AMY MASON SAHARIA
KATHERINE TREFZ

JOHN D. CLINE

Attorneys for Elizabeth Holmes

OPPOSITION TO GOVERNMENT MOTION FOR EXAM PURSUANT TO 12.2(c)
CR-18-00258 EJD SKV
11

 
